Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 28 March 1996.
Welcome
Ladies and gentlemen, on behalf of the House let me welcome a delegation from the Grand Committee of the Finnish Parliament, i.e., the European Affairs Committee of the Finnish Parliament, led by its chairman, Mr Erkki Tuomioja. I bid you a warm welcome!
We are pleased at this visit, which reflects the increasingly close cooperation between us and the national parliaments in the Union, and I wish our Finnish colleagues a pleasant stay in Strasbourg and, of course, useful and interesting discussions in this House!
Approval of the Minutes
The Minutes of the sitting of Thursday, 28 March 1996 have been distributed.
Are there any comments?
Mr President, on behalf of my fellow-members from the Committee on Agriculture I should like to ask you to change a few things in the voting about the BSE resolution. Obviously one or two things have gone wrong. Points 16 and 17 now contradict one another whereas the voting showed otherwise. I shall be passing on to you some comments which you could perhaps take up with regard to the voting.
I will have to look into that, Mrs Oomen-Ruijten. I cannot say anything at this stage. We will consider the matter.
Mr President, it concerns the speech made last week by Mr Fischler on BSE and reported in the Minutes. Perhaps the Commission or you could clarify a point for me. It would appear that a speech made at the weekend by Mr Fischler indicates a change of his position. I welcome this change because he has said that he will eat British beef and that the ban was imposed specifically for economic and political reasons.
Could somebody clarify that he has actually said this please, Mr President, because it is a change of views.
Mr Sturdy, I cannot see what that has to do with the Minutes.
Mr President, on exactly the same point as Mr Sturdy has raised. If Commission Fischler has made this statement, then he has said that it is not a matter of public health. If it is not a matter of public health, he has no legal base, if he has no legal base then he may very well face legal action from the people his statement has damaged.
Mr Smith, the same applies to your point; it has nothing to do with the Minutes.
Mr President, again on BSE. If Mr Fischler has changed his views does this mean the Commission has?
This was actually referred to in the Minutes. He said that any funding would also go towards supporting workers who had directly lost their jobs. So far nothing has come of this in any scheme that has been put forward. Does this mean the Commission has changed its view on supporting workers who have lost their jobs through this scare?
I note that there are no comments on the Minutes.
(Parliament approved the Minutes)
Mr President, since our last meeting in Strasbourg there was a report from the news agency AFP on 26 March that thirteen irregularly employed workers were identified in a police blitz on the building site of our new hemicycle. Eight of these workers were undeclared and five others were citizens of one Member State employed by a building contractor in another Member State who were drawing unemployment benefit in France.
Now that is clearly a fraud on the French taxpayer as well as a fraud on the European citizens. Can we ask the Bureau to look into this fact. When the European Parliament, that so frequently insists on workers' rights and proper social protection, is building a hemicycle, it should make sure that the contracts concerning those employed in the buildings should provide for full social protection and full payment.
Can we ask you as President to make sure that is happening with the taxpayers' money for which we are collectively responsible.
Mr Tomlinson, would you please give me the documents concerned. Then I will look into the matter, both in the presidency and with the other organizations in question. You yourself know best how difficult and complicated the legal situation is between Parliament and the firms contracted to build the hemicycle. After all, we have in you an expert who is in any case closely concerned with these matters.
Mr President, I should like to deal very briefly with two matters. First, since we condemned at the time ETA's terrorist murders and kidnappings, today we can give you the news that the hostage who beats all records in Spain - almost a year's captivity, 342 days, - has been freed, not, it is true, by the forces of public order, but he is at liberty. And I should be very pleased - and so, I think, would all Members, particularly the Spanish Members and perhaps still more those who are distinguished by being Spanish Basques - if you would send a message to the hostage's family to congratulate them on his freedom.
Secondly I should like to point out, before the agenda is settled, that the importance of the bombardment of Lebanese territory by the State of Israel will make it necessary to ask for a statement from the Council. These indiscriminate and unfair bombardments not only infringe human rights but may also pose a threat to the independence and integrity of the State of Lebanon, which is guaranteed by international law and by Resolution 245 of the United Nations Security Council.
Thank you!
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of 11 April 1996 pursuant to Rule 95 of the Rules of Procedure has been distributed. No amendments have been proposed.
Mr President, I should like to ask a question. We were too late to hand it in, but it has been discussed with a number of Members. It is the following. I think that in view of present events in the Middle East, we ought to ask whether the Council can make a statement on Wednesday afternoon about the way things are going. We note that the situation is changing every day. We see that the French Government has sent a mediator. We hear nothing from the presidency. Nor have we heard anything, unfortunately, from the Commission. That is reason enough for us to be put in the picture. I should like to ask you to see whether it is possible for the Italian presidency to do that on Wednesday afternoon. We recognize that the agenda is very full. I might suggest that, at least as far as the EPP Group is concerned, we could perhaps take this question up on Wednesday afternoon and then omit the Chernobyl question, otherwise I think we shall not get through. Then we could deal with Chernobyl some time later. I offer that as a suggestion, Mr President. If you would like to arrange things some other way so that we do not need to take Chernobyl off the agenda that would suit us just as well.
Mr President, my group is certainly of the view that what is happening in the Middle East is very significant and that we cannot let this week with Parliament in full session pass without any response or discussion. Could we leave it to you, Mr President, to see whether the Council is prepared to make a statement on the Middle East and what is happening in the Lebanon? Could we then look to you to see what is possible.
I am reluctant, as I know many of my colleagues are, to remove Chernobyl from the agenda, as suggested by Mrs Oomen-Ruijten. However, it would be possible for us to come back to the issue of Chernobyl which does not have such immediacy although it is the tenth anniversary. We could take this in two weeks' time, whereas the issue of Lebanon is crucial at this moment. Perhaps, Mr President, we could ask you to look at this with the Council and see what would be possible.
Mr President, I am glad to support Mrs Oomen-Ruijten's suggestion, supported by Mrs Green - with one slight reservation. I think that as a matter of courtesy we should naturally ask the Council whether it is ready to make a statement. But politically I am not concerned about a question of courtesy; I am concerned about asking the Council presidency to come here to explain why it not playing any part in this crisis either. I understand the French Government's motives for trying to mediate. I hope the Council has taken the decision that Mr Hervé de Charette should try to mediate on behalf of the Union, but all the indications are that it has not and that the French Government is working independently here. That is no problem for me; I think it is a good initiative, but again Europe is absent. That was previously the case in the crisis between Turkey and Greece, and then Mr Holbrooke rightly said:
' Europe is sleeping through the night' . It should not happen again, Mr President. My Group wants the Italian presidency to come here and explain what its role is.
Mr President, ladies and gentlemen, I think it is important that we should discuss the situation in the Middle East this week. We all agree on that. But I think it is equally important that we discuss Chernobyl this week. I cannot support this proposal. The whole world is talking about the tenth anniversary. A major conference was held in Vienna. There was a tribunal. And then we say we will postpone it to whenever. I really think it would show Parliament in a poor light if we do not discuss it on Wednesday.
We must not turn it into a competition between Chernobyl and the proposal to ask the Council to report on the situation in the Middle East this week and to debate on it, and then put Chernobyl in second place!
There are various other options. We can listen to the Council on the subject on Wednesday morning, but please not just in a week's time. At a time when the whole world is discussing Chernobyl and the effects of that disaster, we in this Parliament cannot say, we shall hold back and say nothing about it!
Mr President, I have already given you the reasons why the Council should make a statement about the bombardment of Lebanon. In discussing the Euro-Mediterranean Conference, to which we gave the greatest prominence, we cannot then wash our hands of it and leave it to the European powers to take diplomatic steps in the Middle East outside the necessary agreement within the Union. That would be a bad sign for the Intergovernmental Conference and for the future of the European Union. But I think, like Mrs Roth, that we cannot make the subject of Chernobyl and the subject of the Middle East compete in the 'free market for news items' . We must seek out the opportunity to discuss both subjects.
Mr President, like previous colleagues, I believe it to be absolutely essential that the Council make a statement on Wednesday about the Middle East situation, particularly in southern Lebanon.
What is happening there is worrying and distressing because the whole peace process that has been under way for several months could be threatened. And the most important task is to stop the fighting and give priority to diplomatic moves, wherever they come from, provided they finally lead to the silencing of the rockets and guns and some real progress towards peace and stability in the region. We should also remember Lebanon itself, which has been ravaged for many years, under the domination of one foreign power while part of its territory is occupied by another.
So it is surely our duty to make a statement on the subject: we are witnessing events which, I am convinced, should persuade us to find a slot in Wednesday's agenda for such a statement and the subsequent debate.
Ladies and gentlemen, this is one of the cases where there is no satisfactory solution because someone is bound to be disappointed and any decision is bound to be to the detriment of someone's interests. Let me describe the situation to you as I see it. First, let me please establish whether the Council is prepared and in a position to make a statement. If that should be the case, there is no point our making any changes to the agenda for Wednesday because as it stands now it is not possible to include an additional statement by the Council.
My proposal then - not now - will probably be that we postpone the scheduled report by Mrs Gonzáles Álvarez on behalf of the Committee on the Environment, Public Health and Consumer Protection on the proposal for a Council decision establishing a Community action programme in the field of civil protection to a later date and shorten Question Time by half an hour. The only other options would be to reduce the duration of our debates quite drastically, either at the cost of Chernobyl, which a large number of Members does not want, or at the cost of the Oostlander report and the Council and Commission statement on the Turin European Council. But it would be neither right nor a good idea to shorten that debate since the Italian President-in-Office of the Council will be here on Wednesday morning. So the only possible compromise is to postpone the Gonzáles Álvarez report and cut Question Time by half an hour.
I realise that to do so would be at the cost of Members who have questions. That is regrettable. It is not that we will satisfy everybody this way, but if we are to try to find a solution, I am convinced that is the only possible one.
The order of business for this week is thus established.
Energy efficiency
The next item is the report (A4-0088/96) by Mrs Bloch von Blottnitz, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision (COM(95)0225 - C4-0603/95-95/0131(SYN)) concerning a multiannual programme for the promotion of energy efficiency in the Community - SAVE II.
Mr President, the SAVE II Commission proposal on energy efficiency in the European Union which is to run for five years is a continuation of the SAVE I programme. Unfortunately, however, the Commission has not made use of the results of the evaluation of SAVE I in SAVE II. Overall, this proposal is very vague and general and, sadly, contains no real topics or projects. The legislative level has been disregarded entirely, although the evaluation of SAVE I showed that 80 % of the successes of that programme were achieved by means of legislative measures.
Many of the proposals for directives and action programmes planned by the Commission have for some obscure reason never seen the light of day. For instance, it has been estimated that the introduction of calorimeters would have yielded savings of approximately 4.75 million tonnes of crude oil units and a CO2 reduction by the year 2010 of 12 million tonnes per year. The savings from the introduction of an energy certificate for buildings would have been far higher than that even. This list could be extended forever.
It is clear that whenever the practical will is not there, subsidiarity is brought up as an argument. But the principle of subsidiarity is totally out of place here, firstly, because of the transfrontier nature of the CO2 problem and the need to harmonize environmental standards in the EU and, secondly, because progress has stagnated with regard to increased energy efficiency in the Member States. That is why the responsibility for achieving the efficiency target and at the same time reducing CO2 lies with the Community, which in fact takes action when an objective can be achieved more effectively by Community measures.
Strictly speaking, it is the credibility of the EU that is at stake here. The Commission and the Council have constantly declared how vital it is to reduce CO2 and to save energy. The Council has set objectives in a series of resolutions, for example in its resolutions of 16.9.86 and 29.10.90 and in the commitments it made in Rio and Berlin. So far, however, there has been no more than grandiloquent announcements and reams of paper. The Commission itself estimates that the CO2 emissions will rise by up to 8 % in the period from 1995 to 2000. So one may well ask: is the Community actually taking its own practical declarations of intent and obligations towards its citizens, and towards the international community, seriously or is this just a theatre of the absurd? If it really is being serious, words must finally be followed by deeds. We urgently need genuine measures to combat the greenhouse effect and increase energy efficiency.
The situation is too serious to allow for any further delay. A beginning might be made with a genuinely ambitious SAVE II programme, as proposed by the Committee on Research, Technological Development and Energy. That is why the amendments tabled by that committee should quite definitely be adopted. The objection that such programmes can only be disruptive given the current economic climate and unemployment level in many Member States is unacceptable and merely ridiculous. For in addition to their environmental dimension, they can also have a substantial positive impact on the economy. According to the Commission, apart from its effects on the quality of life, these savings would also have positive effects on employment. That is something I will not contradict, so that logically you must approve our SAVE II report as it stands, given that SAVE II is the only programme the EU has at present in order to fulfil the obligations we entered into in Berlin and Rio and in many other undertakings we gave.
Let me repeat that I deeply regret that the committee did not accept my proposal that we extricate ourselves from this unholy cooperation procedure and aim at a co-decision procedure. It would have been more sensible for Parliament always to apply the co-decision procedure. If we give the money we should also be able to say that we would like to see legislative measures. For that is the decisive point here. Let me suggest a deal: if the Council says it does not really want to spend any money, as it likes to say in the case of renewable energy, then we should suggest that we will agree to less money as long as we see legislative measures instead.
Mr President, firstly I congratulate Mrs Bloch von Blottnitz on the amazing feat of achieving consensus in the Committee on Research. Technological Development and Energy. I think she is well placed through her excellent report to achieve consensus in the plenary session of Parliament.
Energy efficiency is of fundamental importance both to the environmental and the competitiveness policies of the European Union. As far as the environment is concerned, we are a long way off meeting the targets which we set ourselves in Rio. We are suffering widespread climate instability because of that failure.
As far as competitiveness is concerned, we see a reprehensible and incredible waste of money throughout the European Union; billions and billions of ecus are being wasted in energy usage that is not necessary. Think of the purchasing power which those billions could release to our economy. Larger firms are, of course, aware of this. Our target through this programme has to be the smaller firms and individual households. They must make the decisions which will allow us to save that energy and save that money.
If we look at the history we see very rapid action following the oil shock in 1973. Since then, however, there has been major regression tempered only by the recession which has hit most of our countries. The energy/intensity use in most of the European Union is worsening. That is unacceptable.
The SAVE I programme was very small beer, a very small amount of money. It is being evaluated, fortunately, before we move on to SAVE II. One would have hoped the lessons from SAVE I would be learnt. That is not so, as I shall explain later on. One of the lessons from SAVE I was that far and away the best thing to do is to bring in binding legislation which Member States have to enforce. There were ambitious plans for legislation. Very little of that legislation has appeared. It is true that we have legislation on the efficiency of boilers, fridges and freezers, labelling, and there is more to come. But that is not enough. We know that the main obstacle has been the predictable resistance of manufacturers. They have no vested interest in energy efficiency and that is clear from their stance.
Let us look at the lessons. Firstly, legislation is what works. Secondly, you must have targets and you must monitor them. The target in SAVE II is not ambitious; 1.5 % increase year-on-year is not ambitious. I would like to see an indicative programme issued by the Commission and monitored throughout the Member States.
Another lesson that is important, not from SAVE I but from the regional programme, is that you must incorporate measures on energy efficiency into the regional work of the EU and its policies. They help impoverished regions. Of course the same would apply to third countries. I would like to see far more emphasis in our dealings with countries in Central and Eastern Europe and the Mediterranean areas on energy efficiency.
One area which must be emphasized above all is transport. Transport takes almost half the energy cost and it uses almost half the oil. We have not done enough in that sector. Then there are domestic and industrial appliances, insulation for the heating of homes, and in some parts of the EU for the cooling of homes. There is a good home rating scheme developed in my own constituency which should be far more widespread. It must be made easier for third parties to finance energy-efficient measures and for the growing industry of energy services to be helped. This makes us competitive, remember. Combined heat and power is another very sensible measure which needs encouragement; as do education and information throughout the EU, particularly to the target groups. We need millions of people to make decisions which do not seem obvious to them.
Employment would be greatly helped by an extension of energy efficiency. This has been proved in study after study. I am therefore deeply disappointed at the negative attitude of the Council of Ministers which cannot even be bothered to get a proper legal base for the SAVE II programme. That is indeed reprehensible, given the urgency.
I think we will see this week a very clear expression of the will of the European Parliament representing people in every Member State. That will is to say: ' Let us have much stronger measures for energy efficiency' . SAVE II is nowhere near ambitious enough. It has not learned all the lessons from SAVE I. It is a very limited, minimal approach but it is absolutely essential that the Council of Ministers knows that the European Parliament is backing it very strongly indeed.
Mr President, on behalf of the European People's Party I too would like to congratulate the rapporteur, both on the content of her report and on the consensus that she fostered in the committee.
That consensus has led to a number of common conclusions which I will not spell out in detail now. However, it is worth pointing out once again that with this programme we are seeking to promote environmental improvement and to increase the competitiveness of Europe's undertakings. As Mrs McNally has stressed, this competitiveness must, above all, be focused, through the programme, on small and medium-sized enterprises, because that is where the lowest efficiency in the use of energy is to be found and where the greatest return can be gained.
The Commission's proposal to treble the resources for the SAVE II programme, as compared with the SAVE I programme, is certainly encouraging. But having said that, there is the situation, which pertains for many of the European Union's programmes, in which either we put all the financial resources into the first two or three years, which means that in the case of a five-year programme we are unable to take advantage of emerging new technologies as the programme moves towards completion, or, as often happens, we allocate all of the spending to the final two years, which makes it impossible for us to monitor our research programmes closely and to shape them as they progress.
SAVE II seems to be pointed towards the second of those two paths. However, it would perhaps be better if the funding could be allocated as evenly as possible over the whole duration of the programme. SAVE II endeavours to strengthening pilot actions that were undertaken in the first programme and also makes provision for new actions. As has already been said, the programme ignores the positive results that have stemmed from legislative measures and the possibility of achieving a further increase in energy efficiency via the same route.
Although I do not believe that legislation would help us down that route, I feel that we should not disregard the experience that we have gained from the past at a very heavy price. I would therefore advise the Commission to look for a middle way, so as to provide an impetus to small and medium-sized enterprises in particular, as I said before.
Mr President, allow me also to say that in the Commission's proposal the supporting limits and guidelines for all of the actions and measures are determined on the basis of economic efficiency and energy-saving potential. However, it would also be useful if the Commission were to take account of the need to achieve convergence between the Member States in the area of energy efficiency.
Mr President, I support Mrs Bloch von Blottnitz's report. She introduced it with her usual efficiency. It is important that we support the continuation of the SAVE energy efficiency programme with a budget of ECU 120m for the period from 1996 to 2000.
The SAVE initiative, which dates back to 1991, is one of the cornerstones for the European Union policies to stabilize carbon dioxide emissions at 1990 levels by the year 2000. The renewal of the SAVE programme may be timely as the European Commission reports that the carbon dioxide target is being exceeded by 5 %. However, I cannot emphasize enough, without reiterating all that has been said by Mrs Bloch von Blottnitz and other speakers, that the consequences of the worldwide increase in temperatures include the raising of sea level, climatic changes and an increased incidence of skin cancer. Indeed, according to estimates, carbon dioxide accounts for 50 % of the greenhouse gases now present in the atmosphere.
Between 1991 and 1994 the SAVE programme funded a total of 203 pilot projects in the energy efficiency field. In Ireland alone we undertook 12 pilot projects with the assistance of SAVE funds. So I fully agree with the objective to improve energy efficiency by a further 1.5 % per annum within the European Union. It is important in this context that the SAVE initiatives should be coordinated with other European Union energy initiatives such as THERMIE and SYNERGY.
Mr President, ladies and gentlemen, I am pleased first of all to compliment the rapporteur on the excellent report on SAVE II. This report makes a contribution to the difficult but important battle for a sustainable environment and a sustainable development of our economy. For the Group of the European Liberal, Democratic and Reformist Party sustainable development means a situation in which the natural raw materials are so used that future generations can also make use of them in the same way. Liberals start with their own responsibility and do not shuffle it off on to succeeding generations. That of course means that there must be sustainable management of natural resources. There is a price-tag on pollution. So the environmental costs of consumption and production must be made visible in the economy.
The Committee on Energy has approved 35 amendments, four of them from the Group of the European Liberal, Democratic and Reformist Party. I should like to explain two of them.
In Recital 15 the committee states as its point of departure that by the year 2000 between 80 and 200 million tonnes of CO2 emissions could be avoided by a 5 % improvement in energy efficiency compared with conventional expectations. A shift, ladies and gentlemen, in the use of energy sources, in particular in the direction of renewable energy sources, could make these figures considerably more attractive. That should be encouraged in the framework of SAVE II.
In Amendment No 12 the Group of the European Liberal, Democratic and Reformist Party wanted to emphasize that it is not only politically but economically desirable to open the SAVE II programme to the countries of Central and Eastern Europe and the associated countries in the Mediterranean area. It is essential to apply modern energy technologies and to switch to cleaner industries in Eastern Europe. That is good for the environment and good for the economy and benefits both the Union and third countries. That is what makes this collaboration so significant.
Mr President, it is certainly appropriate that at least one representative of a Nordic state should take part in this debate on the programme for the promotion of energy efficiency. It is extremely pleasant to come to warm Strasbourg from cold Finland, where the ice on the lakes is still half a metre thick, making it quite possible to drive over the ice to one's island holiday home to go fishing. There is quite a lot of snow too.
In the North, particularly in a country dominated by the paper industry, industrial users of course consume an enormous amount of energy, but we also use a lot of energy in heating. This winter has been particularly cold, and this has meant that considerably more energy has been used than normal. Of course, we cannot do anything about the forces of nature. We can, however, do a lot to improve energy efficiency. In Finland, for example, there are currently enormous quantities of wood, of waste wood, which nobody uses. And in order to make use of these forms of energy, we need money for research; there is also plenty of room for improvement as regards all the existing forms of energy.
The directive on refrigerators, which the next speaker Mr Macartney has reported on, may even now be being debated in the Council. Indeed, Parliament has only just debated this directive, and it must be said that in many developed countries the objectives set out there do not represent anything new. We need to set more ambitious objectives and ensure that the old, wasteful sources of energy are modernized. The SAVE programme is of great importance in all this improvement of energy efficiency, but in itself it does not help as much as it could. I hope that this SAVE II programme will be adopted but there is much that could be done to improve it.
Mr President, I should like very much to congratulate my colleague, Mrs Bloch von Blottnitz on this excellent report and on the all-round consensus that has been achieved in the Committee on Research, Technological Development and Energy on this issue.
I have to say that it is a bit like motherhood. Everyone supports energy savings, everyone is in favour of motherhood. But where are the real supports. The Commission has failed with these proposals to give us real support, key legislative proposals. Parliament has stepped in and, correctly, pointed this out. We do not have very much time left before the year 2000 to achieve the objectives we have set ourselves. Let us have some real legislative proposals this time around.
The most important thing we have done recently is to evaluate the SAVE programme. We have done an excellent evaluation and have come up with the real result that you need legislative proposals. We need teeth to make the SAVE proposals sink in. Unless we get teeth the Member States will not do the work. We will not get the results we need. We have to harmonize with other programmes. We have to harmonize with THERMIE and SYNERGY and we have to export these ideas to third countries, particularly the East.
But let us show an example ourselves. Where are the SAVE programmes for the European Parliament? Where are the energy saving programmes for the Commission? Let us do some real work ourselves on our own buildings. Buildings are shooting up here and in Brussels. Where are the real energy saving proposals there? We pontificate about what third countries and peripheral states should do all the time. Let us do something real here in the heart of Europe where we have money. Let us do it legislatively and with fiscal instruments. I do not accept that we cannot use fiscal instruments. It is about time we got back to using them.
Mr President, I wish to respond to the point made by Mrs Stenius-Kaukonen that those of us who live in the more northerly parts of Europe suffer from colder winters! It is something which is fairly obvious when you state it but clearly it has profound implications for the people who live in those climates. In particular, the Scots should take a leaf out of the book of the Finns, the Swedes and the Norwegians on how to insulate their houses. A lot of lessons could be learned by our people and these could be applied right across Europe to everybody's benefit.
This is an example of something which could be promoted right across Europe, and it is a great pity if some governments take refuge in subsidiarity and say that you cannot apply it to us and so miss the chance of doing something significant about the targets which Europe agreed to at the Rio Summit.
Our problem with the Commission and the Council of Ministers is not that we have any quarrel with their rhetoric or their good intentions, but is simply a question of their lack of ambition to translate this into resources and real measures.
Later on in this Parliament we shall be returning again to the subject of domestic freezers and fridges, which is a subject that often causes eyes to glaze over, I have to admit. But when people realize how much energy the fridge or the freezer in their house consumes all the year round, I think they will realize this is important.
We are going to have a battle as a Parliament to get the fairly modest but realistic measures we put forward last time agreed upon and we will have to grit our teeth and say to the Commission and the Council of Ministers: tell us, do you really believe the rhetoric that you indulge in? Do you believe the targets that you agreed to at Rio? Then we can look forward to a kind of level playingfield Europe by all means, but also to one in which energy savings can offer a very great contribution towards the targets which we all believe in.
Mr President, almost three years ago today I stood in this spot and delivered the opinion of the Committee on the Environment, Public Health and Consumer Protection on the SAVE I programme. At the end of my speech I said that we do not want to have to come back here in two or three years' time to say: ' we told you so, so please try to strengthen this instrument' . Well, here I am doing just that, on behalf of the Environment Committee again, because, despite Parliament's pleas, the SAVE I programme was not strengthened. In fact, it was watered down to such an extent that the final text bore almost no resemblance to the original proposal. This was a result, of course, of the pathetic lack of political will of Member State governments to tackle the greenhouse effect.
SAVE I, which Parliament criticized for having insufficient finance and ambition, detailed 13 legal actions and standards that would be undertaken. In practice, only four directives emerged and it is unacceptable that the present proposal makes no reference to the failure of SAVE I as a legislative programme. For instance, we still have no directive on energy efficiency of buildings.
It is sad that the current proposal does not contain more ambitious targets for energy saving. In order to meet the EU's Rio commitments people have already said that a 2.5 % per annum improvement in energy efficiency is needed. The preamble to the SAVE II programme makes it clear that over the past decade little more than a 1 % improvement has been achieved across Europe, and there is very little in the Commission's proposal to suggest that even this minimalist improvement will be sustained in coming years.
If the SAVE programme really is the cornerstone of the Community's CO2 strategy - as the proposal states - then that strategy lies in tatters. The lack of EUwide energy efficiency targets to date has meant that Member States have failed to implement the necessary energy-efficiency measures and the proposed targets are not sufficient to make up the deficit.
With the carbon tax stalled, it is more essential than ever for Europe to have an ambitious programme for promoting energy efficiency and curbing CO2 emissions. Unfortunately, despite its increased budget and inclusion of targets, the Commission's proposal gives little cause for optimism: ECU 150 million over five years is really derisory in the face of the problem we are facing. It is, however, all we have at the present and, to that extent, I commend Mrs Bloch von Blottnitz's excellent report to the House.
Mr President, clearly we welcome this report. In energy conservation everybody wins. At one stroke it protects the environment, conserves resources, boosts the economy and saves consumers money at the same time. Energy efficiency and conservation are often forgotten altogether and Japan and our Scandinavian colleagues have shown how economic growth can actually be decoupled from the use and growth of energy.
At the time of Rio there was great excitement. We believed in those targets. This programme does not go far enough to meet those targets. Energy strategy is a part of environmental policy and therefore must be decided at European level and that is why we must get serious. So this is not enough. What we need to have as well is energy taxation which gives out strong market signals, not the voluntary system we have at the moment but one that affects all states in unison, not an additional taxation but a way of reducing tax on employment and other areas.
I welcome this report very much, but it is only one part of the jigsaw. Let us see the others.
Mr President, ladies and gentlemen, allow me first of all to thank the rapporteur, Mrs Bloch von Blottnitz, for her very important report, and also the draftsmen of the opinions of the parliamentary committees.
The SAVE I programme which ended in 1995 was initially devised as an energy efficiency programme. However, as it progressed it became the cornerstone of the European Union's strategy for reducing carbon dioxide emissions. Following the presentation of the findings of the evaluation of the SAVE I programme the Commission took very serious account of many of the observations in the evaluation, and I can say that many of those observations and proposals have already been incorporated into the SAVE II programme. However, we have also been guided by another factor, namely the lack of progress on the question of an energy tax. And it is precisely that which has led us into developing SAVE II as a wider and fuller initiative.
I fully understand, and to a great extent share, the anxiety that very many Members, and in particular Mrs von Blottnitz, Mrs McNally and Mrs Ahern, have expressed regarding the programme's legislative dimension.
Nevertheless, allow me to say here and now that the SAVE programme is not a framework for legislative initiatives by the Commission. As you know, the Commission is able to propose new legislation whenever it thinks it necessary, and I am absolutely sure that given the European Parliament's support we shall have the opportunity to discuss new legislative measures here in this House in the coming months.
What this programme does provide, however, is the potential for the funding of actions such as studies to investigate the possibility of legislative measures and to prepare the drafting of such measures. In any case, before proposing legislation the Commission would like to exhaust all of the other possibilities, such as self-binding agreements, the CEN authorizations for energy efficient models and the procurement of technologically advanced products. Please allow me at this point to deal with Mrs Pollack's comment. I cannot agree that the Commission's legislative initiative in the framework of SAVE I was a failure, because, and I must emphasize this, nine of the thirteen legislative proposals have been adopted already and, in addition, work is proceeding on two others.
That said, however, I think that everyone will agree that the task facing us is to convince ordinary citizens, industry and the competent state authorities of the benefits of investing in energy efficiency and energy-saving.
If we can make a reality of the very considerable energy-saving possibilities that exist we shall be able to reduce our energy dependency. We shall also be able to revitalize our industry and, as Mr Argyros has said, small and mediumsized enterprises in particular. In addition, we shall be able to reduce public sector spending and to promote the use of new energy technologies. Lastly, and perhaps this is the most important point, and many of you have mentioned it in your speeches, we shall be able to create a large number of new jobs, which will be a very important thing in itself.
In my opinion the budget of 150 m ECU that we have set for SAVE II is very modest in relation to the political and economic benefits which will flow from this programme.
Energy and environmental problems are not, however, confined to the European Union. In the countries of central and eastern Europe which are preparing for accession to the Union there is enormous scope for improvement in energy efficiency. We have a duty to give them the opportunity to participate in SAVE II. In addition, following a request from the countries of the European Economic Area, the programme will be open to Norway, Iceland and Liechtenstein. We are also looking at the possibility of involving Cyprus and Malta.
The costs involved in opening SAVE II to non-member countries will be covered by contributions from those countries themselves and from existing Community resources, and not from the SAVE II budget which covers the Community countries only. Mr President, SAVE II is an important tool, a tool which can bring results only if it is given the fullest support. I therefore request you to look upon SAVE II as a complementary action which is thus not intended as a substitute for actions taken by the Member States themselves.
With reference to the amendments, I have to say that the rapporteur has made an extremely important contribution. The Commission can accept five amendments without reservation, namely Nos 2, 3, 6, 7 and 8. We can also agree in principle, subject perhaps to a slight redrafting, with 12 others, namely Nos 1, 11, 12, 13, 14, 15, 19, 22, 28, 32, 33 and 34. As regards Amendments Nos 12 and 33, which seek to open the programme to the associated countries in the Mediterranean area, the Commission can accept only one measure corresponding to that of the SOCRATES programme, under which the programme was opened only to Cyprus and Malta. As far as Amendment No 29 is concerned, the Commission can accept the spirit of the second part of that amendment. We cannot accept the first, third and fourth parts because we do not wish to upset the existing agreement on comitology. The Commission does also have the power, and intends in the future, to propose a legislative measure aimed at improving energy efficiency in the Union, after, however, as I said at the beginning, exhausting the existing possibilities such as the self-binding agreements for industry.
Allow me to say also, on a general note, that no legislative initiative by the Commission is dependent on approval being given to a particular programme. Hence Amendments Nos 5, 10 and 16, which seek to commit the Commission to legislative initiatives, cannot be accepted at this point. Amendments Nos 17, 18, 20, 21, 23, 24 and 25 relate to new actions of low interest, and, of course, to the funding of them. These actions are either already encompassed, at least in part, by the Commission's text or are well outside its framework, or, in fact, are covered by other initiatives. As a result they cannot be introduced into the text. The Commission believes that respect for the treaties and balanced allocation of the budget are requirements that go without saying. That being so, Amendments Nos 26 and 27 cannot be included in the text. The same applies to Amendments Nos 30 and 35 which would reduce the flexibility of the programme management procedures. The Commission supports complementarity between SAVE II and the corresponding national programmes and therefore cannot accept the blurring of this concept contained in Amendment No 31. We believe that despite its shortcomings SAVE I has contributed to energy efficiency in the Community, and therefore we cannot accept Amendment No 4. Lastly, Amendment No 9 is not directly related to the potential for intervention built into the proposal in question and therefore it cannot be included.
In concluding I should like to thank Parliament again for its contribution, Mrs von Blottnitz personally, and, of course, the Committee on Research, Technological Development and Energy. Ladies and gentlemen, I hope that you will support this proposal following the improvements that have been made to its text via the amendments that are being accepted.
Mr President, Commissioner, I would like you to tell me when you will be presenting the legislative proposals. You said it would be very soon. I would like you to be more precise. Then you said this programme was useful for study purposes. Do you not agree that we already have enough of those? You also said that of the thirteen legislative measures announced in SAVE I, nine had already been implemented. That really is not true!
In fact only three of them have been implemented and that is the ones on hot water boilers, the labelling of household appliances and the labelling of freezers. What you present as a major success - and which really would be one if it had happened - is the SAVE directive of September 1993, and that is precisely what we are discussing. We are calling for legislative proposals and you say they have already been implemented. Surely that is not the case. The directive merely refers to the measures, while it is left open to the Member States whether they implement them or not. But they have not done so.
After all, we all know what this is really about: energy certificates for buildings, lower heating costs, air-conditioning, encouraging third-party financing of energy-saving investment in the public sector, insulation of new buildings, regular inspections of boilers, energy estimates in undertakings with high energy consumption. There are no laws on this in my country and I am willing to bet they do not exist in most other Member States either.
That is precisely what we need in SAVE II. After all, it is useless simply to leave the implementation of such measures to the Member States. If you rate what you just read out as success, then it is of course clear that you will obtain a rate of nine out of thirteen. But you will have to agree with me when I say that in real terms only three out of the thirteen have been implemented, namely the three I just mentioned. All the rest is declarations of intent. In this context I would also like you to answer the question of how we can speed up the whole business a little so that we can fulfil our obligations and not stop at declarations of intent!
Mr President, Mrs von Blottnitz, first of all I should like to make it clear that the Commission is not opposed to legislative initiatives. On the contrary, it has pursued that option before and will pursue it again. However, the difference between SAVE I and SAVE II is that with SAVE II, at this juncture, we are putting the main emphasis on studies to explore and prepare the ground for the institution of legislative measures rather than on legislation as such.
As far as the measures put in place under SAVE I are concerned, I insist that about nine proposals for legislation have been adopted by the Council. However, you are right in saying that you can see only three such proposals. The reason for that is that six proposals were incorporated into one, and on that basis the number does become three. But in actual fact the Commission presented about nine legislative proposals, and six of them were joined into one.
Even so, I must remind the House that the extent of implementation in the Member States will depend, firstly, on the political will of the individual governments and, secondly, on exertion of the maximum possible political pressure by Parliament, the public at large and, of course, the Commission itself. In this latter respect, as you well know, the Commission has pursued a very constant line on the carbon dioxide tax and in general on the policy for reducing carbon dioxide emissions, and has certainly exerted pressure in every way possible, either through its own initiatives or via specific communications to the Member States, aimed at guiding the Member States towards a stabilization of carbon dioxide emissions at 1990 levels by the year 2000.
The Commission therefore believes that it has shown total consistency in exerting pressure from the European Union for the stabilization of carbon dioxide emissions. Responsibility for the fact that we have not achieved our objectives does not lie with the Commission, and it is not for us to shoulder it. The responsibility lies elsewhere, with other institutions. We do share the view of the European Parliament of course, and we are exerting all the pressure that we can to get the measures which will truly reduce carbon dioxide emissions adopted.
However, SAVE II is a very different programme, precisely because it takes account of the factor that I mentioned earlier, namely the failure to achieve substantial progress in the desired direction. We want to explore the way forward, to share the responsibility for promotion of the policy for reduction of carbon dioxide emissions and the improvement of energy efficiency, and that is why we are insisting that this programme should be broader in form than SAVE I. But that does not mean in any way that the Commission will halt its legislative endeavours or stop forwarding proposals with a legislative content. Quite the reverse. We have the positive experience gained from the directive on refrigerators to draw on. You will be aware that the Council adopted that directive at the end of the Spanish presidency last December. It is a pleasing outcome. Of course, we are waiting for the second reading by the European Parliament before proceeding.
The debate is closed.
The vote on the Bloch von Blottnitz report will take place tomorrow at 12 noon.
Synergy programme
The next item is the report (A4-0065/96) by Mr Soulier, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council regulation (COM(95)0197 - C4-0432/95-95/0126(CNS)) adopting a multiannual programme to promote international cooperation in the energy sector - Synergy programme.
Mr President, Commissioner, ladies and gentlemen, we are invited under the consultation procedure, to reach a decision on a proposal for a Council Regulation on the SYNERGY programme for assistance to and cooperation with non-member countries with the aim of helping them to develop and implement energy policies.
This proposal for a regulation is a response not only to a request from nonmember countries but also to the need for worldwide cooperation in the energy sector. For if we look only a little into the future, we realize that energy consumption, which has already doubled over the last thirty years, is destined to double again by the year 2020, chiefly under pressure from the developing countries.
Energy demand in these countries is growing by something like 5 to 6 % a year, as against only 1 % a year in the OECD countries.
It is true that the forecasts and estimates for the next 200 years provide grounds for claiming that energy reserves are plentiful, but they are for the most part located outside the European Union. And the energy dependency of the European Union, already of the order of 48 %, could reach 70 % by the year 2020.
Maintaining the security of EU countries, and world stability and peace, require clear-headedness, a vigorous approach and a search for worldwide energy cooperation. International energy cooperation is therefore more than ever necessary and should extend not only to supply and trade but also to expertise in energy matters through research into technologies, relating to production and use, and into methods of management.
SYNERGY is concerned with this last aspect. The programme is not suddenly being created out of nothing: some active measures have already been taken, at a cost increasing from ECU 650 000 to ECU 9 million over the 15 years between 1980 and 1995. Action was first directed towards Asia, Latin America and the Mediterranean Basin, but in the course of time it has naturally been extended to the countries of Eastern and Central Europe and of the CIS, where it has unquestionably lead to an improvement in the energy situation. I may add that a review of such action over the last five years has been sent to me, and I am grateful to the Commission for this.
SYNERGY must now be given a legal basis, establishing it as a multiannual programme with an indicative budget. This would enable the activities undertaken to be put on a long-term basis and make it possible to consider activities over the medium term, thus making them subject to less uncertainty.
The proposal for a regulation presented to us thus introduces a multiannual programme running from 1996 to the year 2000 with an indicative budget allocation of ECU 50 million spread over the five years.
The aims of SYNERGY are simple: it takes up for non-member countries the aims set by the European Union for its own energy policy. The various types of action envisaged appear to us to be fully justified: technical assistance by the secondment of European experts, training, energy programming and planning, support for energy centres and similar organizations, the organization of conferences and seminars partially or wholly funded by SYNERGY.
Nevertheless, while the proposal for a regulation is to be welcomed, the text proposed by the Commission could be considerably amended and improved, and this is the effect of the amendments adopted by the Committee on Energy which I hope will be adopted by Parliament at its plenary sitting tomorrow.
We must, however, organize our various programmes a little better. We know that many of them, such as the PHARE, TACIS, MEDA programmes or SAVE and ALTENER, are concerned with international energy policies. The essentially technical measures taken under these programmes could therefore be more closely coordinated by SYNERGY in an entirely logical and complementary way, in order to avoid duplication, wastage or fragmentation, all the more because the European Union needs to work out and adopt a genuine overall energy strategy vis-à-vis nonmember countries. It must be consistent if it wishes to impose consistency on others.
That being the case, we also think the report and the proposal should perhaps have gone into more detail about the content of the multiannual programme. So that is why we have added, by amendment, an annex which is absolutely essential. With the other amendments, it fills out the text of the proposal for a regulation, and I should like in finishing, Commissioner, to know whether this amendment has the approval of the Commission: if not, Parliament would undoubtedly have some difficulty in approving a programme which is nevertheless welcome and promising, and which we wish to see adopted but in an amended and therefore improved form, so that it can be speedily implemented.
Mr President, Commissioner, ladies and gentlemen, I do not think it could possibly be disputed that the energy matter in all its aspects is now an important element in the Union's foreign policy and external relations.
In the light of that, the REX Committee, in tabling its amendments, has sought, on the one hand, to emphasize the inseparable link between the European Union's energy policy and its economic and trade relations, and, on the other, to point out that precisely because of that the Union's proposals for international cooperation on energy issues must form an integral part of its foreign policy.
Ladies and gentlemen, the securing of energy sources and the security of those sources is, as you understand, a matter of the highest priority. Given that, anything that contributes to the political, economic and social stability of those regions which hold the keys to the supply of energy must be supported.
Mr Soulier has provided some figures which indicate how the general energy picture is likely to evolve in the immediate future. I will not repeat them, but I do agree. In the light of those figures the SYNERGY programme assumes particularly great importance because in focusing on third countries and providing them with assistance it will help those countries formulate and implement energy policies of their own.
As everyone knows, the European Union has been providing that assistance informally to those countries for at least the last 15 years. We now believe that this is the best time ever to give SYNERGY a legal base and to establish it as a multiannual programme. This request, this assessment, from the Commission must be supported.
Lastly, Mr President, ladies and gentlemen, allow me to say that I, too, agree with Mr Soulier's comments concerning the need to bring order to energy issues, particularly as regards coordination of the energy matter within all programmes. I would venture a step further and say that I think that the time has come for us to look at the energy matter in the European Union's various policies and to move to a point at which we can decide that it should become a single integrated policy.
Mr President, let me by way of introduction remind you again of the position of the Committee on Budgets, namely that no important measures should be financed from the general budget without an appropriate legal base. The Community contribution to the SYNERGY programme is supposed to be of two kinds: up to 100 % of finance experts seconded full time to the authorities in nonmember countries and up to 50 % for projects undertaken with non-member States. This differentiated breakdown shows that the SYNERGY programme gives a greater financial contribution to the administrative costs than to the operational projects.
To avoid expert-tourism under the cover of development and cooperation, we now propose inverting the percentages, i.e., only up to 50 % of the experts' expenses should be cofinanced, which could of course also be considered as vocational training measures for third countries, and up to 75 % of projects financed from Community resources.
We also strongly disagree with the idea of funding the operating expenses of the Secretariat of the European Energy Charter Treaty even in part since the Community was not responsible for the delay in the signing of the Treaty by the USA.
The companies certainly benefit from the Energy Charter and certainly have the financial resources to finance the Secretariat. For that reason, the citizens of the EU cannot be asked to continue paying for this. The Committee on Budgets already pointed out when the Treaty was signed that it must not imply any significant budgetary burden on the EU, and that, we believe, is how it should remain.
Mr President, ladies and gentlemen, Commissioner, the first step is indeed always the most difficult one but we must take it now because we cannot go on like this with the energy policy we have been pursuing to date. We need a change of energy policy.
Let me briefly raise three aspects. Firstly, the 25 billion tonnes of CO2 emissions we puff into the air every year damage our climate and destroy our natural environment. Secondly, the potential of nuclear energy is limited. We already have some 120 000 tonnes of radioactive waste and nobody knows what is to be done with it. Thirdly, of course there is a growing energy demand because everyone on this earth has a right to quality of life.
We need this change in energy policy and these are global problems that we can only resolve by working together. That is why the Commission's proposal to develop a strategy of cross-frontier cooperation is most welcome. However, a programme of this kind, which after all accounts for ECU 50 million, must also satisfy certain requirements. The kind of strategy on which it is based must be clarified.
Here I think three points are particularly important. First, I consider it important for it to be made clear in an annex what direction the projects are to follow. To create an abstract programme and then, as once put by a German football trainer, to take the line 'let's see how we go' is something we find unacceptable. We must know exactly what measures will be implemented and how. So in addition to the annex, it is equally important that we reappraise this programme on a continuous basis and receive reports on the activities undertaken on a continuous basis.
Secondly, I believe that in view of the global problems this ECU 50 million will of course be nowhere near enough. That is why we cannot do everything we want with it and will have to concentrate on certain areas. I am thinking of two important aspects here: the development of renewable energy sources and the development of rational energy use. Other objectives will have to take second place. Cheaper energy and strengthening the global position of the energy industry are not urgent objectives of SYNERGY either.
We must concentrate the funding on the development of local resources, on regional plans, on training and qualifying people to save energy and on models for increasing energy efficiency. Of course there are areas with a growing energy requirement in which renewable energy sources could be a decisive solution.
The second aspect on which we should concentrate is the coordination of national energy policies. Only if we coordinate our objectives can we make a genuine contribution to global risk prevention. Then we can work hand in hand and reduce energy consumption through coordinated action.
Nuclear safety policy cannot be included among the priorities. For one thing, we are already spending a great deal of money on that in other programmes - PHARE, TACIS, etc. Secondly, given the ECU 50 million available to us, the money for that area really would just be a drop in the ocean and disappear. So we should exclude that area.
The third important point is this: it is quite clear that this programme must not overlap with other EU programmes. After all, we want SYNERGY precisely in order to avoid efficiency losses resulting from overlaps, unclear structures, duplication of work. So SYNERGY can contribute towards the coordination of EU policy as a whole.
A few final remarks: the Committee on Research, Technological Development and Energy has laid great emphasis on a sensible handling of the comitology question. The original proposal would have created a risk of the programme being implemented on an independent basis; that is why we want to be more closely involved. As has been said, there have been forerunners to this SYNERGY programme. It would of course have been useful to evaluate the preceding projects and reports in a consistent manner before formulating this multiannual programme. Unfortunately that was not done. Since serious efforts were made, however, I nevertheless consider it justified for Parliament to give it the green light. However, in my view it is quite essential for the annex and table to be incorporated in the programme if we are to approve it. I would therefore ask the Commission whether it is prepared to support these proposals, which were adopted unanimously in committee.
Unfortunately, ladies and gentlemen, there is at present no sign of movement in the Council on this vital matter of a change of energy policy. It has put THERMIE II is on ice, is resisting SAVE, resisting SYNERGY, backing away little by little from the question of an environmental and job-creating tax reform. Whereas what we need - and here I am addressing the Council again - is in fact movement and not stoppage. The first step is indeed the most difficult one. But let us venture to take this step together!
Mr President, ladies and gentlemen, on behalf of the Liberal Group I should like to compliment Mr Soulier on the report he has produced, although it has become very detailed. One of the Liberal Group's basic principles is that an integrated approach to energy and environment is necessary for a sustainable development of our economy. The SYNERGY programme may make a contribution here.
CO2 emissions are a cross-border problem and require a European approach. The eco-tax is an excellent means for that. The Netherlands are at present the only Member State to have energy taxation, but CO2 emissions are not only a European but a world-wide problem. At the same time therefore, the European Union will have to try to prevail upon the United States and Japan to introduce similar taxation, otherwise Europe will be putting its industry at a competitive disadvantage as against other continents.
The Liberal Group is in favour of a phased introduction of an energy tax with a dual purpose: first, limiting the use of energy, and secondly reducing CO2 emissions. That may help to reduce the greenhouse effect and will ensure that all forms of energy help to pay for the cost of environmental effects. In addition my Group thinks that CO2 money must be deployed where it will yield the best return. That is at present in Central and Eastern Europe and the rising markets in the developing countries, which in ten years will emit more CO2 than the whole western world. Transition to modern technologies will unmistakably contribute to energy efficiency and economy. Recent research has shown that the Union has a leading position in the field of environmental and non-nuclear energy technologies. I am also strongly in favour of the Netherlands' choosing sustainable energy as the central point of its presidency of the Union in 1997.
Mr President, I believe that the objectives of this programme are excellent. I thank the rapporteur for his detailed proposals. Promoting sustainable development, reducing the emissions of greenhouse gases and pollutants, enhancing security of supply and improving energy efficiency are all things that we wish to do. I wish we could do them in the European Union. So far as we have seen in our earlier debate on SAVE II, we are not really getting there. However, that does not mean that we should not try to have a more global approach, that we should not try to have synergy with countries in Central and Eastern Europe and with the developing countries. I would like to add one proviso. I would like to see more emphasis on renewable sources of energy. There are many applications where renewable energies could be developed in the Mediterranean world and in the Third World. I would like more emphasis in this kind of report in particular on the great potential for renewable energy, particularly in the solar energy field.
I should also like to say, along with another colleague, that nuclear safety does not belong in such a programme. We have other programmes devoted to nuclear safety. I think it would be regrettable to confuse the two. There are great problems in trying to export nuclear technology to developing countries. For example, we have not solved the problems of waste. We, in our group do not support nuclear technology, as you know. But even at a committee level we cannot start exporting nuclear technology to countries when we cannot guarantee that the waste will properly dealt with. To say that nuclear safety should be part of this programme - I do not see the logic of it, frankly.
Finally, concerning the rational use of energy and sustainable development, we need to be developing them through fiscal instruments in particular. I agree with a global approach on this level. We should follow the Rio agenda.
Mr President, I wish to begin by giving my warm congratulations to Mr Soulier on his excellent introduction, which widened our horizons considerably in the way that we need to do when we are looking at the whole question of energy consumption.
I would take issue with the REX Committee in saying that the top priority was security of supply within Europe. The problem and the challenge is much wider than that. I would commend the approach of looking particularly to the Third World and perhaps pushing the Commission and the Council in that direction, as a very important contribution.
The reason why I think the Third World is so important is, first of all, that it offers the greatest promise for making fairly obvious gains in energy consumption. Likewise, the Third World often suffers from having very limited resources and limited alternatives because of the poverty of the countries concerned and the revenues available to their governments.
For example, as part of the European Parliament's mission recently I went to the Kingdom of Lesotho in southern Africa - the Switzerland of Africa, they call it - and there was hardly a tree left in that country. It is very like my own country, Scotland, where we cut down all the trees and then we had to start burning coal, which, of course, causes all kinds of problems and is a fossil fuel.
The lesson we have to learn is that the Third World countries should not repeat the mistakes we have already made. So, instead of coming across sometimes as preaching to the Third World in a kind of neo-colonial approach - we know best, you do what we tell you, not what we do ourselves - we should say: look, we have learned from the mistakes we have made. As Mrs Ahern said, we should practice what we preach within the European Union.
I warmly commend this report and I very much hope that this will be taken on board so that we can not only assist the Eastern European countries, which, of course, we are already doing, but make a major contribution to combating the global-warming effect by assistance to the Third World.
Mr President, co-ordination between national policies in the area of science and technology has been Europe's Achilles heel, It is one of the reasons for our lagging behind the United States and Japan and our loss of competitiveness. The co-ordination of energy policies in relation with third countries is a priority and should not just be seen as an appendix but as part and parcel of any future European energy policy.
I must point out the importance of co-ordinating co-operation with African countries which have particular and pressing problems, in particular in terms of training decision-makers in the energy sector and transferring techniques, experience and information.
I hope that the recent proposal by the Portuguese Foreign Minister to hold regular Euro-African summits can open up opportunities in this area.
For the European Parliament, the energy policy of the European Union is of particular importance and that is why we think it is indispensable that we should be called upon to intervene in the SYNERGY programme, and given a chance to express our opinions on the list of actions to be undertaken as well as being regularly informed of the progress of the European Union's energy strategy.
Mr President, ladies and gentlemen, first of all I should like to thank Mr Soulier for his marvellous report. Allow me also to thank Mr Dimitrakopoulos and Mr Telkämper, the draftsmen, respectively, of the opinions of the Committee on External Economic Relations and the Committee on Development and Cooperation, and Mrs Bloch von Blottnitz, the draftsman of the opinion of the Committee on Budgets.
As you know, the actions for international cooperation in the energy sector began in 1988 with budgetary entries at the disposal of the European Parliament. Initially these covered the provision of assistance for energy planning in countries of Asia, Latin America and the Mediterranean basin. Later on the same entries were used for countries in central and eastern Europe and of the Commonwealth of Independent States for the development of cooperation on matters of energy policy. The implementation of actions was characterized by a high degree of flexibility which permitted, for instance, immediate intervention in the autonomous Palestinian territories and, recently, in Sarajevo. However, the absence of a legal base was an obstacle to the development of medium-term strategies and to the monitoring of individual projects, and it also made it difficult to blend the actions in with actions that were to be undertaken in the framework of other Community instruments.
In submitting this proposal for a regulation we are seeking to combine the objectives of the programme with the wider objectives of the Community's energy strategy as set out in the Commission's Green Paper and White Paper.
I do not think I need to explain in detail to Parliament why international cooperation in the energy sector is so important. Mr Soulier has provided a very clear analysis of the objectives of this energy cooperation. Indeed, Parliament itself has very frequently drawn attention to the value of such cooperation, which, of course, has been a factor in motivating the Commission to develop this proposal.
Mr Soulier has expressed a wish that we now go a step further and institute a dialogue to determine the specific guidelines and priorities for the actions of this programme. Following the exchanges of view that we have had, we believe that the indicative guidelines and orientations in the annex of the regulation retain the necessary flexibility. However, Parliament's legitimate wishes will be taken into account.
The Commission can accept Parliament's proposal within that framework. The rapporteur has also requested that the function of the programme with regard to the coordination of structural actions on matters of international cooperation in the energy sector be clearly set out. We share your anxieties and hence agree with the specific proposals submitted by Parliament.
In addition, the report contains a request that Parliament be regularly informed about the execution of the programme. We consider that to be a legitimate wish and therefore accept the idea of carrying out a mid-term assessment in addition to that provided for when the programme comes up for renewal.
I must also say that the evaluation of the actions that were developed over the period 1990-1995 - which was carried out by independent experts - reinforces our desire to work from a multiannual basis. The Commission believes that all of the improvements proposed by the experts must be incorporated in the amended proposal which will include Parliament's own proposals.
In the same context, the Commission, as well as informing Parliament and the Council annually about the implementation of the SYNERGY programme, will also provide them with information about the entire range of the actions that it undertakes on matters of international cooperation in the energy sector.
I wish to emphasize yet again the very positive contribution achieved by the rapporteur in presenting such a brilliant report to the plenary. Wishing, also, to reply to Mrs Ahern's comment about the inclusion in the SYNERGY programme of actions relating to nuclear technology, I should like to say that the SYNERGY programme does not have the advancement of nuclear technology and the establishment and organization of better channels of communication and cooperation in the field of nuclear technology among its objectives. What the programme does carry provision for, however, is the promotion of training and cooperation seminars on nuclear safety, not on nuclear technology. That facet of the programme provides a response to the European Parliament's demand for the promotion of cooperation on the safety of nuclear reactors across Europe as a whole.
I turn now to the amendments. Out of the 27 which are proposed, 24 bring real improvement to the programme and can be accepted. On the other hand, Parliament's desire to involve itself very closely with the work of the advisory committee envisaged in the regulation leads us to believe that we are treading into an extremely delicate and difficult area, and in my opinion, therefore, this is a subject that needs to be given careful examination in the framework of the interinstitutional discussions that are currently in progress. Given that view, the Commission is unable to accept Amendments Nos 22 and 23.
The Commission accepts the first part of Amendment No 26 on the indicative action programme, but we think that the table based on the second part of the amendment runs counter to the priorities of the programme. The proposed apportionment is at odds with the guidelines set out in the first part of the amendment. Nevertheless, the Commission will give consideration to the indicative guidelines of the table, and we will pay particular attention to the expressed wish for a higher percentage of actions in Africa.
However, SYNERGY is a cooperation programme rather than an aid programme, and the opportunities for cooperation in the sub-Saharan area of Africa, apart from South Africa, at the level presented in the table, would appear to be very limited.
In addition to that, the greater part of the resources of the SYNERGY programme must be channelled towards preparing the accession of the associated countries of central and eastern Europe, which is a priority for everyone. The Commission considers the table presented by the rapporteur, and, indeed, the original compromise table now being proposed again via Amendment No 27, to be more suitable.
Having said these things, Mr President, I wish to thank Mr Soulier again and to express the hope that the plenary will approve the amendments which can improve the proposal for a regulation and which we accept.
Mr President, this is not to express my thanks. I simply wish to say that the French version of my text had been curtailed. The necessary corrective action has been taken as regards my amendment.
Mr Soulier, it is amusing that the version in which there is a mistake is that of your own language. But there seems to be no problem with the other languages.
The debate is closed
The vote will take place tomorrow at 12 noon.
Interoperability of the high-speed rail system
The next item is the recommendation for the second reading (A40077/96) on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council (C4-0002/96-94/0112(SYN)) with a view to adopting a directive on the interoperability of the trans-European high-speed rail system (rapporteur: Mr Castricum).
Mr President, if I have understood correctly, the Ministers for Transport have recently been doing some soulsearching about the future of goods transport by rail. It is about time too. Even more important is the question what results that yields, because Council, Commission and Parliament may well talk about the need to breathe new life into the railways, but when we see how hard that is, how long it takes and what great internal problems are still facing many railway companies we get the feeling that the day will never dawn.
The directive on the interoperability of the trans-European high- speed rail system and its history and content still do not bring that dawn. Seven years have gone by between the initiative and this second reading. It took almost a year to come to a common position, whereas in the previous years an unprecedented amount of talent on the part of representatives of the Member States, the railway companies and industry had been devoted to the subject.
What is the result of all that? Movement backwards, which the often strained relations between the national authorities and the rail companies seem to confirm. 'With the amendments made by the Council to the proposal for a directive the aims sought by the Commission in its original proposals have been drastically altered. Those amendments have in fact tended to reduce interoperability to a technical compatibility of structural subsystems and in addition to place restrictive conditions on technical specifications for economic reasons, giving preference to the retention of the existing national railway networks.' That is the end of the quotation, with my apologies for the involved wording.
That quotation is the Commission's conclusion which above all stresses once more the wish to take account of users' needs and expresses regret at the Council's attitude. I whole-heartedly agree, Mr President.
The second reading must make it clear to the Council once more by the proposals for amendment the essence of what is involved in the matters we are discussing together today. The appeal of a cross-border railway system and, as a consequence of that, satisfied customers who have the feeling that Europe not only talks and thinks but also acts in the interests of the citizen.
I sincerely hope that the approach of the Commission and Parliament will still be apparent in the directive which eventually comes into force. Anyone who in considering the citizens' network still thinks in terms of Member States' frontiers is wide of the mark. In the long term that is the least possible service to a common European transport policy.
Mr President, I began with transport of goods and I shall end with it. I have gathered that a misunderstanding has arisen or might arise through Amendment No 3 in which a link is traced between the high-speed system for passengers and the possibilities for transport of goods. That amendment aims at least to take account of the opportunities which a European network of high-speed trains may provide for certain forms of goods transport. I naturally cannot yet see container trains too speeding over that high-speed network. I should like to say that governing means looking ahead and stagnation means decline, but I have already pointed that out in my brief exposé.
Mr President, I should first like to comment that interoperability does not often attract the interest of the media, the general public or, indeed, many of our own colleagues. However, it is of vital importance not only to this Parliament but also to the future development of a prosperous, efficient and environmentally-sustainable Europe.
I should like to congratulate the rapporteur, Mr Castricum, on his work and his efforts to continue to advance the goal of a European high-speed rail network in the face of attempts by the Council of Ministers to undermine the worthy and far-sighted proposal of Commissioner Kinnock. Europe's rail systems must be compatible. They must work together. They must share the same technical standards. They must do that if Europe's railways are to fulfil their potential to shift passengers and freight from our congested roads and airspace so that we meet our environmental objectives.
Secondly, we must realize our potential to become more competitive as Europeans and to foster growth and employment. However, we can only build Europe's railways for the 21st century if we standardize our national railway systems that were created in the 19th century. It will cost money. It will cost millions, perhaps even billions, of ecu over the years to come. But every ecu spent will be an ecu well spent in terms of the dividends that our economies will secure. We must look at this as a long-term investment in the future and in the future of Europe's competitiveness and its ability to tackle environmental problems.
In this debate we must also remind the Council of its commitments which it freely entered into at Maastricht when it committed itself not merely to a trans-European rail network but to an interoperable trans-European rail network. It made that commitment unanimously when it agreed the Maastricht Treaty and today we should call it to account and hold it to the agreement it made then. As Mr Castricum has said, we must harmonize the technical standards and, most critically, the standards for users, common ticketing, reservations and information.
This evening I wish to focus on the need for passengers to have easy access to the whole of the European high-speed network. That includes passengers with disabilities. A case in point is the marvellous, high-tech, high-speed Eurostar train which now serves my constituency and links London to Brussels and Paris. Marvellous, unless you are a disabled passenger. Access to the train is only by steps. A 21st century train using a 19th century concept. A wheelchair user who wants to travel from London to Brussels must ring Eurostar in advance, wait at a special spot on the platform for disabled passengers for a ramp to be hauled into place and, in some cases, be carried on to and off the train to one of the two wheelchair spaces which are allocated in two separate first class compartments. If two disabled passengers travel together they have to sit separately. If you travel with your family you have to sit apart from them. It is quite unacceptable that Eurostar should have spent millions of pounds of taxpayers' money on a European train of the future without adequate disabled access. I hope this evening that the Commissioner will agree with me not only that disabled access is a basic right but also that we must insist that in the future at least all European high-speed trains allow easy access for all. It is my contention that we all, as Europeans, will benefit from high-speed trains. We will all be paying for, and investing in, high-speed trains. Therefore it is only right and proper that all Europeans, whatever level of disability they may have, are able to access and enjoy and use and frequent high-speed trains.
Mr President, I would like on behalf of the EPP Group to welcome the common position and the Castricum report. The Commission proposals recognize that the existing systems are incompatible and, as a result, engines and railway staff usually have to be exchanged at frontiers. That is not exactly the sort of exchange and free movement associated with interoperability of the trans-European high-speed rail system. The proposal is particularly welcome as its purpose is to promote the interlinking and interoperability of this highspeed rail link and the creation of conditions for the development of an open and competition-orientated market in the high-speed rail sector.
We support the common position and its emphasis on the technical compatibility of the national systems. It is right that technical specifications should be harmonized insofar as this is essential for trans-frontier high-speed transport, while the structure of the national networks is generally to be preserved. The costs incurred will be borne primarily by the Member States' railways. A number of Committee on Transport and Tourism amendments adopted and put to the House today aim to bring the common position closer to the original Commission proposal. A number of amendments were accepted and adopted in the common position, notably on the progressive interoperability of trans-frontier regional transport, rapid goods transport and eventually the entire rail transport system. These provisions should ensure that the public will have easy access to the whole network.
For these reasons we will support most of the amendments in the name of the Transport Committee, with the exception of Amendments Nos 5, 6, 7 and 8, as we feel that the original text of the Commission proposal should be carried in order to ensure the desired interoperability and the necessary technical specifications. We welcome the amendment by Mr Soulier and hope that both the Commission and the Council will adopt it, thereby ensuring that existing lines or lines already upgraded will not necessarily be prejudiced by this last proposal.
With these provisos we recommend and commend the proposal and the Castricum report to the House.
On a personal note, can I just add that I have recently had a medical examination by the European Parliament. My eyesight was pronounced near-perfect. I challenge anyone in the Chamber, however, other than those of you sitting at the top table, to read the names on the new television screens. It is absolutely impossible to see one's name on the screen. I urge you to bring this to the attention of the authorities so that we can actually see when we are about to be called.
Miss McIntosh, we shall try to put this problem right in the way that you suggest, but I must say that we have just tested the new system today and will do everything we can to put the problem right.
Mr President, my reason for speaking in this debate is to emphasise the need to take account of the environmental considerations and public opinion and, particularly, to use them in subsequent work on the directive on high-speed rail links. As far as I can see, though it is not totally apparent, both the environment and the public have had their positions weakened in the common position. All else being equal, it must be assumed that an integrated high-speed network would benefit both users and the environment, but clearly the original proposal suffered from the lack of a thorough investigation into the environmental aspects. This could have been done far more clearly, and it is rather shameful that the Commission makes integration of the environment one of the most important instruments of future environment policy, and then ignores obvious opportunities, such as interoperability, when they arise.
However, the Commission must now make good these omissions and be more forceful than hitherto in bringing the environment into subsequent debate so that we can set up an integrated high-speed network which is absolutely vital to the further development of Europe. Each one of us who has spent hours of frustration at airports, which has definitely been the case this winter, and in traffic chaos on the roads, which has also been the case, know just how imperative it is to create an efficient rail system linking the whole of Europe. Without it we will not be able to meet the transport needs of the future. So let us now convert words into action and not allow the special interests of individual countries to stand in the way, and let us use logical arguments such as an improved environment combined with a more efficient transport system as one of the means of exerting pressure on countries when they resist, as they appear to be doing at present.
Mr President, it is vitally important for our future that we should change our transport system. One definite necessity is the adaptation of the railway systems so that they can actually use one another's track and can actually be interoperable.
That sounds all very nice, and it is important. It applies too to the high-speed lines. Furthermore it is just as important for the systems to be interoperable also in the sense that they become more attractive for the user. Then you are talking not only about technical interoperability but also about possible connections for example with regional lines or buying tickets, which really is a nightmare in Europe. I think I am one of the few Members of Parliament who tries from time to time to travel through Europe by train instead of flying. Buying tickets is still not so easy.
If we conclude that interoperability leaves something to be desired, then we must look not only at technical matters but also at how we can make things more user-friendly for the citizen in order to make these systems attractive and so that our environment is rather better preserved for the future.
Mr President, I am speaking on behalf of Mr Van der Waal, who cannot he here because he is ill.
The Commission's proposal on interoperability of the European network for highspeed trains has been drastically altered by the Council. Instead of striving for a European network of high-speed trains the accent is now placed more on preservation of the existing national high-speed networks, which have been made interoperable only where necessary or where desired.
The reason for this is clear. The Member States, particularly Germany and France, which already have a high-speed network, may be forced to spend vast sums because of the compulsory adaptation of technical specifications for interoperability. Adaptation of existing or planned infrastructure costs a lot of money - money which, incidentally, is not available, amongst other things because of the EMU criteria. With hindsight it is very much to be regretted that European standards were not in force before the construction of the national high-speed networks.
It is to be feared that the Council's attitude is penny wise, pound foolish. The existence side by side of the different high-speed train systems, which are only minimally interoperable, makes it harder for carriers to provide over long international routes a service which can compete with air transport because train-units must be made suitable for various systems and will thus be more expensive or because there must be a change of locomotives. Moreover a restricted interoperability hinders the desirable liberalization of international passenger transport. In addition competition between the various railway industries is limited by restricted interoperability. Finally, when in the future we still need to adapt high-speed lines to European standards that may well cost more money than is now being saved.
With the exception of Amendments Nos 5 and 6 I can support the report of the Committee on Transport, which tries to bring the Council's text back on to the Commission's lines. I think that the interoperability of the functional subsystems, operation or users, can be regulated by the sector itself, at least if liberalization of international passenger transport is taken seriously.
I interpret Amendment No 3 about rapid goods services as transport of express goods such as postal items for which rapid delivery is required. I can agree with that. I thank the rapporteur for his detailed explanation.
Apart from that there is every reason for adopting measures quickly in order to improve traditional goods transport by rail. Today's speeds of some 27 to 37 kilometres an hour must certainly be tripled. in order to avoid having highspeed trains used before long for unsuitable purposes. Improvement of the logistics of conventional goods transport by rail must thus certainly not be held back.
Mr President, Mr Castricum has done a good job including, and above all, in terms of the difficulties involved in coordinating the requirements of the various countries to allow the directive on the interoperability of the European high speed train network finally to be adopted.
Those difficulties are apparent if we bear in mind that certain factors - environment, users and management - vary from one country to another. It follows that if we wish to achieve interoperability of the European networks, we have to guarantee interoperability of the factors that go hand-in-hand with this, for example the energy system, the control-and-command systems, signalling and, not least, the rolling stock.
That is why the Council moved away from the original Commission proposal and, in some respects, Parliament's amendments. In short, because of the financial situation of a number of Member States and a number of railway companies interoperability of infrastructure cannot be guaranteed. It is therefore desirable that interoperability be gradually achieved in relation to transfrontier traffic, the rapid transport of goods and, at a later and none-toodistant stage - the whole of rail transport.
The rapporteur, Mr Castricum, is right then - and this links up with what I said at the start - when, realizing that the common position represents a necessary compromise for the purposes of which many elements contained in the original proposal have been omitted, he proposes that the amendments be accepted - and I shall not enter into the details here - to allow the high speed trans-frontier network to be set up in a relatively short time.
Mr President, Commissioner, ladies and gentlemen, the opening up of the markets in transport services and capital equipment and the driving force of competition in the railway sector as a whole depend of course upon first creating a legal framework containing binding technical specifications for interoperability and harmonized standards to ensure the interoperability of the European railway network. It is equally clear that the programmes intended to guarantee interoperability of the networks, particularly in the field of technical standards, require and will continue to require enormous technical effort and investments, seeing that the Member States' networks have been developing for a century and a half with a vision far removed from the possibility of a market without frontiers and the part which infrastructures would play in the process of its creation.
Here there is an implied attitude which is debatable from the point of view of a broad vision of the process of developing the networks and providing services. To be specific, from a reading of the provisions of this proposal for a directive the lack of interoperability emerges as a fundamental problem as it creates internal frontiers which hinder freedom of movement. The interoperability of the networks is therefore a question to be solved first. previously.
Once the problem has been expressed in those terms it must be recognized that as long as there is no interoperability there will be no freedom of movement. But a statement like that is in itself little more than tautology. Seen from another angle it is possible to ask to what extent the problems of interoperability obey fundamental causes and are an inexcusable point of departure, or alternatively to what extent they are an instrument applied more or less deliberately in order to restrict freedom of movement with other policies or other interests in mind. Only by looking at it in that way is it possible to understand the lack of interoperability in the various high-speed railway networks which have developed in most recent years and which are still being developed at the present time.
If this second hypothesis is correct, the problem would have to be solved the other way round, starting by requiring freedom of movement in order to see how the obstacles to interoperability would then lose their instrumental role and fade away of their own accord, but only to the extent and at the cost appropriate to the actual requirements of freedom of movement. And, Mr President, I should not like to end my remarks without congratulating Mr Castricum for his excellent work.
Mr President, the progressive development of a European high-speed rail system from existing or planned national systems, requires the interlinking and interoperability of infrastructures, of fixed equipment, of logistic systems and of rolling stock. Various problems arise, however, one of them being the cost of such work. The development of a trans-frontier high-speed rail system creates huge costs, which will be largely borne by the Member States' railway companies since the Community budget will make hardly any contribution. That being the case, how will France, or more precisely the SNCF, be able to finance new infrastructures and rolling stock when it is already heavily in debt?
The cumulative deficit of the SNCF, which is supported by the State, that is the taxpayer, is FF 175 billion. In 1995, the SNCF cost the French taxpayer FF 49 billion, with a deficit of FF 12 billion. Will the SNCF be in a position to make new investments for the development of an open and competitive market in the high-speed railway sector?
The Commission favours an almost complete opening up of the high-speed rail network in a single step. Would it not be preferable to opt for a gradual opening up along the same lines as for air transport? Too rigid an application of the law on competition may harm the development of European rail transport, which already suffers from a structural disadvantage in comparison with roads. How can we not condemn the European Commission when, seeking competition at any price, it makes substantial changes to the terms of an agreement concluded between Eurotunnel on the one hand and British Rail and SNCF on the other? These two companies had entered into commitments for 12 years, but the Commission finally decided on 13 December 1994 to allocate 25 % of the available timetable slots reserved for them to their competitors, thus threatening the economic balance of the agreement.
To conclude, and on the basis of what I have just said, we should be wary of such an ultracompetitive policy.
Mr President, I am pleased to advise the House that the Commission can accept all the amendments proposed in the recommendation of the Committee on Transport and Tourism relating to the interoperability of the trans-European high-speed rail system. These amendments reflect the stance taken by the Commission in its communication to Parliament on the common position, and I am always pleased, as members of the Transport Committee will know, when there can be such ready agreement between ourselves.
The Commission cannot, however, support the amendment from Mr Soulier - Amendment No 12 - because it would complicate the interoperability framework which we are establishing, and that contradicts the efforts to achieve simplification.
The House will be aware from our communication that there is much in the common position which causes us concern - even if, like the rapporteur, Mr Castricum, we have some sympathy with the fact that the less ambitious common position of the Council is in part a response to the difficult financial situation of many of the Community's railways.
That said, however, all governments should avoid reducing the scope of the meaning of interoperability to such an extent that it relates only to the technical capacity of structural subsystems in a way which gives priority to preserving existing national networks. That cannot be the right approach in a time of change when for every sensible transport and economic reason, we should think continental. It is very obvious that in the very nature of high-speed train systems, interoperability is absolutely essential for the economic viability of high-speed trains is fundamentally undermined by the delays that otherwise will continue to take place at borders and prevent a meaningful network of high-speed trains across this continent.
Obviously, it is contradictory and fanciful to suggest that the interoperable trans-European high-speed rail system which is needed can be achieved without requiring the existing integrity of national networks to be extensively adapted. The Commission's approach, which is, I believe, generally supported in this House, is to strive to achieve an integrated trans-European high-speed rail system which is capable of competing with other modes of transport on fair terms and in meeting passenger needs. That, of course, means the needs of all passengers, including those whose mobility is impaired. The House is in the debt of Mr Watts who drew specific attention to that issue in the course of this debate.
It is Parliament's emphasis on interoperability that makes me welcome the amendments of the Transport Committee which are before the House today, and I hope that they can be supported by all sides of the House. In particular, I urge Parliament to give backing to Amendments Nos 6, 7, 8 and 9 relating to the technical specifications for interoperability. These technical specifications constitute a new and welcome approach in a directive and they apply the proposed directive's technical provisions to lay down standards or norms.
The amendments also seek to restore the full force of our original proposal to the environment, operation and user subsystems. Different national laws on operation and the environment can obviously be a real obstacle to interoperability, so these aspects must be incorporated into the directive, otherwise the good work done in ensuring interoperability of technical standards will be wasted.
Finally, I particularly commend Amendment No 11, because it reintroduces the concept of consumer protection as an essential requirement in this proposal.
As Mr Watts said, high-speed train interoperability is hardly an inspirational rallying cry. Although, it must be said that if your train is held up for a long time at a border because of the need to make crew or technical changes, it is possible to develop quite a revolutionary set of feelings about the barriers which still cross our transport system, especially if you are late for a meeting or if it a very hot day and the children are thirsty. So, high-speed train operability will, as high-speed trains become more extensive, enter the main stream of political vocabulary. I know Mr Castricum and others will welcome that civilized development.
The delays that are encountered can be ended for high-speed train passengers in the near future. Then we can make further progress by fostering the interoperability of so-called conventional trains. I am sure that Mr Castricum and other Members of this House will want to be part of that advance. I welcome their attitude and their effective work and I hope that it is an attitude that is increasingly shared in practice by Member State governments throughout the whole of the Union.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Transport of dangerous goods by rail
The next item is the recommendation for second reading A4-0074/96) on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council (C4-0003/96-94/0284(SYN)) with a view to adopting a Council Directive on the approximation of the laws of the Member States on the transport of dangerous goods by rail (rapporteur: Mr Cornelissen).
Mr President, our Group thinks that strict measures are necessary for the transport of dangerous goods in view of the potential dangers. That applies also to rail transport, which is relatively safe, but often large quantities are involved and railway lines often run through urban areas. So we are happy to collaborate in the introduction of a uniform system for transport of dangerous materials for the whole territory of the European Union. Such a uniform system must guarantee an acceptable level of safety and eliminate existing obstructions to free movement of goods between the Member States in the field of means of transport.
The Council's common position complies with these requirements and we can therefore support it, but on two points we are not convinced. We wish to give the Member States discretion to adopt special rules for transport operations of local significance - I stress local significance - for example transport by narrow-gauge, dock or mountain railways, naturally subject to due regard for Community law and on condition that such rules are not contrary to freedom of movement.
The second point concerns informing the competent authorities in advance where transport of extremely dangerous goods is concerned. The railway accident in Flanders on Thursday last week made it clear once again that in spite of good safety standards accidents can never be ruled out. That applies also to transport of extremely dangerous goods. We think that in the event of an unexpected accident involving particularly dangerous transport operations it is important for the competent authorities to be informed about the operations. I appreciate that it is not easy to lay down practicable criteria for the concept of 'extremely dangerous goods' . For that I shall rely on the creativity of Directorate General VII.
Two final remarks. I am not entirely pleased with the new Article 5(2)(a) and (b) which, for transport via the Channel Tunnel and tunnels with similar characteristics, gives the Member States concerned the power to impose more stringent conditions. How does the Commissioner think of applying the concept of 'tunnels with characteristics similar to the Channel Tunnel' ? Is it a question of the composition of concrete? I can imagine a whole series of 'similar characteristics' . What I am concerned about is that the Commission must see to it that this article is not misused to put a spoke in the wheels of the internal market for rail transport. I understand from a letter which I have just found on the fax that the association of European railway companies is also worried about this. I should be glad to have a clear answer from the Commissioner on this.
Finally, how does the Commissioner see the development of transport of dangerous goods in the rather longer term? Does he expect a considerable further growth of dangerous goods transport? If so does he see any reason or opportunity to take action to control it? Because we are living in a very densely populated part of the world.
Mr President, this proposal has the very commendable objective of harmonizing safety principles within Member States as regards the transportation of dangerous goods. It is also proposed to transpose into Community law the rules contained in the RID regulations as they are applied to international rail transport to include operations within Member States. These moves are strongly supported by my group.
At the first reading, concern was expressed about the safety standards of railways in Eastern Europe in particular and also about the advance warning to the public authorities when dangerous goods are being conveyed by train. In its common position the Council has amended both the Commission's text and Parliament's opinion. While we as a group can support the position adopted by the rapporteur and the Committee on Transport and Tourism, we have some reservations about the number of derogations introduced by the Council, particularly in Article 5. We believe this could have the effect of putting rail at a disadvantage compared to other modes of transportation.
My group has always been of the opinion that more freight and in particular freight designated as dangerous or hazardous should be moved by rail. We know that like us the railways themselves favour a harmonized approach based on the RID principles. In the previous debate we heard about interoperability of highspeed trains. My group would like to see this interoperability extended to all modes of rail transportation including, more importantly, freight. However, we still believe that notification of public authorities is important in the pursuit of safety.
In conclusion, my group will support the report put forward by the Committee on Transport and Tourism but I should like to emphasize the reservations we have about the Council's position, particularly as regards Article 5.
Mr President, the Group of the European People's Party welcomes the common position and the opportunity to transpose into national and European law the standards reached by the UN agreement on the transportation of dangerous goods by rail. The aims are clearly to achieve the highest level of safety and to establish a single market for these transport services within Europe. Also, the remaining obstacles to free movement of goods between Member States relating to transport equipment such as wagons, cylinders, tanks, packaging and safety devices should be removed through these proposals.
In Article 7 of the common position the Council has accepted the amendment tabled on first reading by Parliament to allow Member States the right to undertake rail transport operations with states of the former Soviet Union which are not contracting parties to the COTIF, and that is something we welcome. We also welcome the possibility for Member States to retain in very specific cases their national legislation with regard to the transport of dangerous goods via the Channel Tunnel and other similar tunnels of unique construction in the future. Therefore not just the Channel Tunnel but also - as I am sure the rapporteur will appreciate - other fixed links such as those between Denmark and Sweden.
This and other derogations set out in the common position are restricted in scope to have only local effect and are not likely to hinder the achievement of a single market in rail transport.
We also support the two other amendments, in particular Amendment No 1 calling for the advance warning of the various national authorities in the event of the transportation of extremely dangerous goods. Also, Amendment No 2 that the rights of Member States should not be restricted as regards the adoption of special rules governing the transportation of dangerous goods on narrow gauge or mountain railways, for instance. These two amendments enhance the common position.
We commend these amendments and the common position to the House.
Mr President, Mr Cornelissen has done a good job and done it relatively quickly, bearing in mind that it was not until January 1996 that he took over responsibility for the problems inherent in aligning the laws of the Member States on the transport of dangerous goods by rail. And so, although assigning responsibility to the individual Member States, giving them the opportunity of assessing the various cases that may arise, the rapporteur has tried to achieve as uniform an application as possible of the laws on the transport of dangerous goods by rail within the individual Member States and between the states. For instance, it has been made compulsory for the Member States to notify the competent authorities so that they can alert the emergency services throughout the territory to be crossed. The derogations relating to the Channel Tunnel and the transport of extremely dangerous goods such as dioxins and furans are also right and proper.
I should like to begin by thanking the Committee on Transport and Tourism and in particular, the rapporteur, Mr Cornelissen, for the recommendation for a second reading of this proposal relating to a uniform regime for the safe transport of dangerous goods by rail throughout the whole territory of the Union. The proposal is intended to remove existing obstacles to free movement of goods between Member States. Having the same regime for all transport of dangerous goods obviously adds transparency and clarity for the user and ensures greater safety. Clearly, the Commission recognises that existing national regimes for the transport of dangerous goods have developed separately and diversely. We naturally appreciate that harmonization cannot be achieved overnight. We therefore provided for a degree of flexibility in the proposal and allowed Member States to retain more stringent requirements or certain derogations where these do not interfere with the principle of the internal market and free provision of transport services. The Council increased the flexibility provided for in our original proposal.
I am glad to say that two of Parliament's first reading amendments have been incorporated into the common position, and in certain cases a more restrictive regime for Member States was agreed, a change which reflects the spirit of a third amendment proposed by Parliament at its first reading, as the House may recall.
Turning to the amendments before the House today, I have to say that we consider the first to be unnecessarily bureaucratic and it is also impractical. It requires all rail consignments of what are described as extremely dangerous goods to be subject to a prior notification procedure. Since there is no specification of what is meant by 'extremely dangerous' and since very dangerous goods such as radioactive substances are already subject to a notification procedure, we in the Commission see no useful purpose in adding what would be a significant administrative burden with no obvious increase in safety.
The second amendment, which was particularly referred to by Mr Cornelissen, is already addressed in Article 6(11) and the new 6(14) of the common position, which allows Member States to apply less stringent rules to transport which is conducted wholly within a port or airport, within the confines of an industrial site or between two distinct industrial sites. This amendment is therefore unnecessary.
On the Channel Tunnel point raised by Mr Cornelissen, a delicate political compromise was reached at the Council - as I think he recognizes - to allow continuation of different, more stringent practices through the Channel Tunnel for reasons of safety. Member States could not accept that existing stricter provisions than the RID would be deleted through this directive. The unique technical characteristics of the Channel Tunnel and also the Øresund Tunnel, as Miss McIntosh reminded us, were recognized in the Council discussions.
The Commission considers the common position reached in the Council to be a carefully balanced compromise which was arrived at in order to secure an important Community step forward in improving safety in the transport of dangerous goods by rail. I believe that it is generally the view of Mr Cornelissen and his committee that this is a significant advance. I thank them for their support and understanding of the fact that it is not always easy to achieve what would be our maximum preferred position by the very nature of the Council which is representative of Member States with a divergence - or at least a diversity - of interests in this and other spheres.
Mr President, I thank the Commissioner for his answer, although he must understand that I do not agree with him in all respects. But I would ask him to be rather more specific in answering my question about how the Commission will manage with the concept of 'tunnels with characteristics similar to the Channel Tunnel' . Does that mean quite specifically that we must think for example of the tunnel under construction in Denmark and that it will be restricted to that kind of tunnels? It does not say 'similar tunnels' but the directive says 'tunnels with characteristics similar...' . That makes us a little dubious.
Mr President, I am happy to respond to Mr Cornelissen. 'Similar characteristics' establishes a broadly understandable concept but, in addition, in order to ensure that there is careful assessment, a qualified group will be empowered to undertake rigorous analysis of the major tunnels that could be subject to this legislation. There is no question, therefore, even within the broad terms of this legislative proposal, of a casual attitude being adopted or of a Member State or Member States discovering some means of evading the effect of the legislation in the case of a major tunnel simply because of some anticipated disparity or some anticipated deficiency in the definition in the proposal.
By their very nature these tunnels are huge pieces of infrastructural development. By their very nature they must be secure for the purpose of the transport of dangerous goods. By the very nature of the legislation, and the position of Member States and the Commission, the fullest and most careful examination will be made of the specifications and potential of a tunnel to ensure complete adherence not only to the legislation we have before us, but to the best standards of practice in the transport of dangerous goods.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 7.50 p.m.)